Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2022 was filed after the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims 27-48 are allowed over the prior art of record and in light of applicant’s arguments filed on 27 April 2022.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and suggest among other features of the claims the combination of receiving, from a session node, a management request comprising a Packet Flow Description (PFD) rule for the server application, wherein the PFD rule comprises a packet flow description identifier and one or more protocol parameters for classification of traffic using a protocol related to said one or more protocol parameters, wherein the one or more protocol parameters comprise one or more of: an indication relating to common names (CNS); a server name indication (SNI), wherein the SNI is used as a domain nameclassifying the traffic in accordance with the PFD rule, whereby classified traffic is obtained; and enforcing actions for the classified traffic, wherein the actions are based on the PFD rule.
In other words, 3GPP does not disclose a PFD rule that includes any protocol parameters cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454